DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 6 March, 2020.
Claims 1 – 21 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method of supporting an expert meeting of medical specialists to interpret genetic information, comprising:
storing test result information on a test executed in response to a test request for genetic information on a patient and clinical information on the patient in association with each other; and 
displaying, on each of terminal devices of the medical specialists, a screen comprising the test result information and the clinical information stored in association with each other.

Claims 1 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a device, a method and system which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
storing test result information on a test executed in response to a test request for genetic information on a patient and clinical information on the patient in association with each other; and 
displaying, on each of terminal devices of the medical specialists, a screen comprising the test result information and the clinical information stored in association with each other. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The specification discloses that it is known to schedule expert meetings and provide clinical information of a patient to be discussed and interpreted at the meeting in order to determine a treatment policy for the patient. However, the scheduling various participants and providing them appropriate information for the meeting “requires a great deal of labor” (paragraph 0006 as published). Meetings may be held at a particular facility – i.e. in-person – or by video conference (0087, 0174). Storing and displaying genetic test results in order to support expert meetings and providing the results to be discussed at the meeting, is process that merely organizes this human activity. This type of activity, i.e. providing genetic test result information for the meeting, includes conduct that would normally occur when managing a patient’s particular medical condition. For example, it is routine in medicine to hold expert meeting to consider various patient information in order to determine an appropriate treatment. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO and STEP 2B
The claims do not include additional functional elements that are sufficient to integrate the abstract meeting support process into a practical application or that amount to significantly more than the judicial exception. The claims do not recite any additional functional features.
Examiner notes that “storing” genetic test results, and “displaying” the test results are conventional computer functions executed by generic computer components. For example, the terminal device comprising a display and the data management device comprising a controller and memory are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract meeting support process into a practical application of that process, or provide an inventive concept.
The dependent claims add additional features including those that merely serve to further types of test request (6, 17); types of displayed information (11); those that recite additional abstract ideas including: associating test request (2, 13); accept an attribute of stored information and output information corresponding to the attribute, including a record identifier (19, 20); those that recite well-understood, routine and conventional activity or computer functions including: extracting information (3, 14); storing meeting schedule information (4, 5, 15, 16); storing medical specialist information (7, 9, 18); authenticating users (8); storing sample information (10);  those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 12 – 21 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al.: (US PGPUB 2014/0365396 A1) in view of Greenberg et al.: (US 10,685,744 B1).
CLAIMS 1, 12 and 21
Kumar discloses a system and method for facilitating a meeting that includes the following limitations:
A method of supporting a meeting of [attendees]; (Kumar 0026, 0045), comprising: storing information and displaying on each terminal devices of the [attendees], a screen comprising the information; (Kumar 0021, 0026, 0027, 0036).

Kumar is directed to facilitating meetings (in one example these are Board meetings). Kumar does not disclose that the meeting is of medical specialists who are presented with patient information on the patient and the results of a genetic test. This is an intended use of the claimed invention. Nonetheless, Greenberg discloses a genetic databank system includes the following limitations:
storing test result information on a test executed in response to a test request for genetic information on a patient and clinical information on the patient in association with each other; and displaying, a screen comprising the test result information and the clinical information stored in association with each other; (Greenberg col 1 line 67 to col 2 line 20; col 4 line 1 – 32; col 5 line 12 – 30; col 6 line 18 - 61).
Greenberg discloses a system and method for a storing genetic test results and patient medical records and displaying to a healthcare worker, in a client graphical user interface, both the genetic test results and medical records. Genetic tests are inherently only executed in response to a request. Genetic test results and information in the EHR are associated by an identifier for the patient. It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting system of Kumar so as to have included facilitating a specific type of meeting – i.e. an expert meeting of medical specialists to interpret genetic information - by storing and displaying specific types of information – i.e. test result and clinical information on the patient, - in accordance with the 
CLAIM 11
The combination of Kumar/Greenberg discloses the limitations above relative to Claim 1. Additionally, Kumar teaches the following limitations:
displaying, on each of the terminal devices of the [attendees], a second screen comprising information [to be discussed at the meeting], meeting information on the expert meeting and a link associated with the combination of the information and the meeting information, wherein the displaying the screen comprising the information is performed in response to a user’s interaction with the link included in the second screen; (Kumar 0023) – disclosing a pull down menu for selecting a meeting and agenda for a patient and the associated documents.
Claims 2, 3 - 9, 10 and 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al.: (US PGPUB 2014/0365396 A1) in view of Greenberg et al.: (US 10,685,744 B1) in view of Case: (US PGPUB 2002/0026331 A1).
CLAIMS 2, 3, 6 - 9, 10, 13, 14 and 17 - 20
The combination of Kumar/Greenberg discloses the limitations above relative to Claims 1 and 12. With respect to the following limitations:
accepting the test request for the genetic information on the patient; (Case 0028 – 0030);
storing the test result information and the clinical information in association with test request information on the test request; wherein the test request information comprises test request identification information that identifies the test request; 
the method further comprises extracting the test result information and the clinical information stored in association with the test request information, and the screen comprising the test result information and the clinical information comprises a screen comprising the extracted test result information and the extracted clinical information; (Case 0028, 0045);
wherein the test request information comprises test request identification information that identifies the test request; (Case 0034, 0058);
storing medical specialist identification information that identifies the medical specialists and the test request information in association with each other; (Case 0029, 0034, 0045, 0053, 0058);
accepting an authentication request comprising the medical specialist identification information from a medical specialist of the medical specialists; and extracting the test request identification information stored in association with the accepted medical specialist identification information; (Case 0075, 0079, 0080);
storing the test request identification information and the medical specialists to participate in the expert meeting in association with each other; (Case 0029, 0045
storing the test request identification information and information on a sample to be tested for the genetic information on the patient; (Case 0033);
accepts selection of an attribute of information stored in the memory of the integrated data management device; and reads and outputs information corresponding to the selected attribute from the memory; acquires record identification information that identifies a record for the information corresponding to the attribute to be outputted; and outputs the record identification information and the information corresponding to the selected attribute in association with each other; (Case 0075, 0076).
Case discloses a medical test request and result management system that includes receiving test requests and storing the request in association with test results. The request includes a variety of information including a test ID, a request ID, healthcare provider IDs who will receive the results to support a consultation, and sample ID. Test results are extracted and displayed to authenticated users. Cole provides for searching using attributes. It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the meeting system of Kumar so as to have included storing various data elements in association with each other regarding a test request, in accordance with the teaching of Case, in order to provide a complete medical record
CLAIMS 4, 5, 15 and 16
The combination of Kumar/Greenberg/Case discloses the limitations above relative to Claims 2 and 13. Additionally, Kumar teaches the following limitations:
associating the information with the meeting information, wherein the screen comprising the information and the meeting information comprises a screen in which the information and the meeting information are associated with each other; (Kumar 0023) – disclosing categorizing documents – i.e. information – with agenda items for a meeting; 
storing meeting information on the meeting to interpret the information comprises at least one of information on a schedule of the meeting, information on a facility where to hold the meeting, or information on the [attendees] to participate in the meeting; (Kumar 0024) - disclosing a meeting schedule.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB 2018/0060482 A1 to Nadauld et al. discloses a system and method for interpreting genomic results and providing targeted treatment options that includes a board of experts in various oncology related fields who are “assembled” (i.e. a meeting) for the interpretation of a patient’s genetic report and other information to recommend a treatment. 
US PGPUB 2004/0141005 A1 to Banatwala discloses a system and method for integrating online meeting materials.
US PGPUB 2006/0253444 A1 to O’Toole et al. discloses a system and method for providing content to meeting participants.
US PGPUB 2007/0033091 A1 to Ravikumar et al. discloses a system and method for managing a meeting.
US PGPUB 2010/0251140 A1 to Tipireni discloses a virtual meeting place system and method.
US PGPUB 2014/0067410 A1 to Ohta discloses an apparatus and method for providing support for a medical specialist consultation.
US PGPUB 2015/0154368 A1 to Lancaster et al. discloses using molecular fingerprints to provide targeted therapies.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 3 February, 2022